United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 4, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40807
                         Summary Calendar


SHELIA R. BEAUMONT,

                                    Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:02-CV-313
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Shelia R. Beaumont filed a complaint seeking review

of a final decision of the Commissioner of Social Security

(“the Commissioner”) denying her application for Supplemental

Security Income benefits.   See 42 U.S.C. § 405(g).    After the

Commissioner answered Beaumont’s complaint, the Commissioner

moved the district court to reverse the agency’s decision and

to remand the matter for further administrative proceedings.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40807
                                 -2-

The district court granted the motion and remanded the matter

pursuant to the fourth sentence of 42 U.S.C. § 405(g).

     The fourth sentence of 42 U.S.C. § 405(g) provides that

“[t]he [district] court shall have power to enter, upon the

pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a

rehearing.”   42 U.S.C. § 405(g).   Beaumont argues that there

is no basis for a remand and that she is entitled to an award

of benefits because she meets the requirements for listed

impairments pursuant to 20 C.F.R. Pt. 404, Subpt. P, App. 1,

§§ 12.05(C) and (D).   The Commissioner argues that the record

contain inconsistencies and conflicts which require further

administrative review.

     After an examination of the record, we agree with the

Commissioner that the record contains inconsistencies and

unresolved issues that preclude an immediate award of benefits.

“Conflicts in the evidence are for the [Commissioner] and not the

courts to resolve.”    Newton v. Apfel, 209 F.3d 448, 452 (5th Cir.

2000).    Accordingly, the judgment of the district court reversing

the Commissioner’s decision and remanding the matter for further

administrative proceedings is AFFIRMED.    We deem it unnecessary

to resolve the parties’ dispute over the applicable standard of

review.

     AFFIRMED.